Citation Nr: 1708576	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for hypothyroidism, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for right eye cataract, corneal verticillata, and pterygium, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to a compensable rating for superior oblique muscle palsy with associated left eye diplopia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran claimed service connection for cataract and eye problems in November 2010.  As a right corneal verticillata and pterygium are now shown, they will also be addressed in this decision.  

The issue of a higher rating for superior oblique muscle palsy with associated left eye diplopia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file since November 1973 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for heart disease.

2. The Veteran's current heart disease is idiopathic cardiomyopathy with atrial fibrillation which was not manifest in service and is unrelated to service.  

3.  The Veteran's current hypothyroidism was not manifest in service and is unrelated to service.   

4.  The Veteran does not have a current right eye cataract, but rather, he has corneal verticillata and pterygium which were not manifest in service and are unrelated to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1973 rating decision that denied service connection for heart disease, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for hypothyroidism are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for right eye cataract, corneal verticillata, and pterygium are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran mentioned in July 2013 that VA has made its determination based on an incomplete study (on the contaminated water at Camp Lejeune) which he reports was stopped short for reasons unknown.  Even if the study is incomplete, the medical science on the matters involved cannot be perfect, and no substantial shortcomings as they apply to the Veteran's case are shown.  The Board finds that the record as it stands is adequate to decide the claims being decided at this time. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Heart disease

In November 1973, the RO denied the Veteran's claim for service connection for a heart disease on the basis that the service records did no show treatment for heart disease and there was no current evidence of heart disease on VA examination.  The Veteran did not file a notice of disagreement and no new and material evidence was submitted with respect to the heart disease claim within a year of notification of that decision.  Accordingly, the November 1973 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. 38 U.S.C.A. § 7104(b).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

After the November 1973 final denial, the Veteran asserted the theory that exposure to contaminated water at Camp Lejeune caused his heart disease.  In Boggs v. Peake, it was determined that although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b)]," any evidence supporting the veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108. 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  A September 2011 VA examination report contains links to records containing information concerning contaminated water at Camp Lejeune during the Veteran's service.  Reopening of the Veteran's claim for service connection for a colon condition based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").  As the RO considered this claim on the merits in its November 2011 rating decision, there is no prejudice to the Veteran with the Board's adjudication at this time.

Service treatment records do not mention heart problems.  A June 1970 service examination report shows that the Veteran's heart was clinically normal.  On service flight physical examination in January 1972, the Veteran denied having or having had pertinent symptomatology, and he reported that he was in very good to excellent health.  His heart was normal on clinical evaluation and by chest X-ray at that time.   On service discharge examination in June 1973, the Veteran's heart was again normal.

In September 1973, the Veteran claimed service connection for heart pains, indicating that they were caused by tremendous stress of pilot training, being an executive officer and platoon commander billets.  

On VA examination in September 1973, the Veteran complained of chest pains at rest, and not on exertion.  He stated that they were mostly during hot weather, and that he had had none since it was colder.  On examination, the Veteran's cardiovascular system had a regular rate and rhythm with no murmurs, rubs, gallops, or adventitious sounds.  There were no thrills or heaves, and the point of maximum impulse was in the 5th intercostal space at the mid-clavicular line.  Pulse was 64 and blood pressure was 136/76.  A chest X-ray showed the cardiovascular silhouette to be within normal limits.  Resting and Master's two step electrocardiogram were performed.  It was noted that the heart was in semi vertical position.  In leads 1, 2, AVF and in V2 thru V8, there was slight elevation of the ST segments which are normally concave upward and terminate in normal upright T waves.  It was felt that this may well be a normal variant.  Following the amount of exercise carried out in the Master's two step test, there was no significant depression of the ST segments.  The conclusion was that there was no definite evidence of myocardial damage and no evidence of subendocardial ischemia after the amount of exercise performed in the Master's two step test.  The diagnosis was heart disease not found.  

Private medical records from October 2005 show that the Veteran presented to the hospital at that time, with symptoms of dyspnea, and was found to be in atrial fibrillation.  A stress Cardiolite test showed severe left ventricular dysfunction and was suggestive of multi-vessel coronary artery disease.  Left heart catheterization, left ventriculogram, and right and left coronary angiograms were conducted.  Afterwards, the impression was normal coronary arteries, severe left ventricular dysfunction, and idiopathic dilated cardiomyopathy with severe left ventricular dysfunction.  An implantable cardioverter-defibrillator, which was contemplated, was later put in place.  

A February 2011 medical record from Dearborn Cardiology Associates reports that the Veteran's cardiomyopathy was suspected to be of viral etiology.  

On VA examination in September 2011, it was noted that the Veteran was diagnosed with cardiomyopathy in 2005.  In January 2010, he needed a pacemaker after failure of cardioversion/medication.  He had no ischemic heart disease.  His point of maximum impulse was not palpable.  The examiner opined that the claimed condition was 1ess likely than not incurred in or caused by the claimed in service injury, event, or illness.  The rationale was that it was not likely related to service as per literature review of the reference(s) for the above issue -- Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects.  The examiner stated that the etiology of the above medical condition in the medical literature is likely unknown; and it is difficult to delineate the etiology based on risk factors including family history, occupational history, pre/post-service history/experiences, exposure to related carcinogens, and any other relevant exposure.  

Service connection is warranted for any disability incurred in or aggravated by service.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Cardiovascular-renal disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). The Veteran served at Camp Lejeune between March 1970 and June 1973.  Therefore, the Board finds that he was exposed to contaminated water at Camp Lejeune.  The second element of a service connection claim is satisfied. Shedden, 381 F.3d at 1166-67.

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. These water systems served housing, administrative, and recreational facilities, as well as the base hospital. The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health care effects from consumption of the contaminated water. However, the assessment indicated that the drinking water contaminants created a past public health hazard.

Additional studies have been conducted involving the National Academy of Sciences' National Research Council (NRC) and the ATSDR. Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.

The NRC analysis used categories of potential disease "health outcomes." The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, 14 diseases were placed into the category of limited/suggestive evidence of an association. These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. M21-1, Part IV, Subpart ii, Chapter 1, Section I, paragraph 15. Cardiomyopathy or other heart disease is not among the 14 diseases. See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination. The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune." The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic. For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen." Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens." Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune. However, the ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC.

According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune. To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service. Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. Such medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure. Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune. However, that does not mean that service connection can presumptively be established for a Camp Lejeune veteran claiming one of these diseases. It is up to a competent medical authority, based on each veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune. Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's currently diagnosed idiopathic cardiomyopathy with left ventricular dysfunction and atrial fibrillation.  The preponderance of the evidence indicates that this was not manifest in service or until many years post-service, so service connection is not warranted on a presumptive basis.  The Veteran's service treatment records do not show complaint, treatment, or diagnosis related to heart disability, he denied having or having pertinent symptomatology on service examinations, and he was found to have a normal heart on service examinations, including the service discharge examination in June 1973.  The VA examination in September 1973 furthermore did not show it, and instead, the examiner at that time found no heart disease, after considering the normal physical examination which had numerous normal findings, the X-rays, and a resting and exercise electrocardiogram.  

The first indication of the Veteran's idiopathic cardiomyopathy was in 2005, when he presented to a private hospital with dyspnea, which was something which he did not complain of at the time of the VA examination in 1973.  He merely had a history of nonspecific chest pains at rest during hot weather, rather than chest pains and/or dyspnea on exertion, at that time of the 1973 VA examination.  In 2005, a Cardiolite test showed severe left ventricular dysfunction, whereas in October 1973, physical examination was normal, resting and stress testing were both normal, and there was no evidence of heart disease.  

The preponderance of the evidence also indicates that the Veteran's current idiopathic cardiomyopathy with atrial fibrillation is unrelated to service.  Idiopathic means of unknown cause.  The examiner in September 2011 reviewed the Veteran's relevant medical history and opined that the Veteran's idiopathic cardiomyopathy is not likely related to service, to include the contaminated water supply at Camp Lejeune, following literature review.  The examiner noted that in the medical literature the etiology of cardiomyopathy is unknown, and that it is difficult to delineate the etiology based on numerous risk factors, even in light of exposure to carcinogens and other exposures.  One of the Veteran's private physicians feels that it was probably caused by a virus.  There is no competent evidence of record relating the Veteran's idiopathic cardiomyopathy to any incident of service, including the contaminated water at Camp Lejeune, and the September 2011 VA examination report indicates that it is less likely than not related to the contaminated water in service.  

Hypothyroidism

Service treatment records are silent for reference to hypothyroidism, and on service examinations, including the service discharge examination in June 1973, the Veteran's thyroid was normal.  There were no masses on the Veteran's neck on VA examination in September 1973, and his neck was supple.   Thyroid disease was not diagnosed.

On VA examination in September 2011, it was reported that the Veteran was diagnosed with hypothyroidism in 1996, when routine blood work showed low thyroid hormone, and the hormone started being replaced with levothyroxine.  The diagnosis was primary hypothyroidism.  It was noted that the Veteran was claiming that it was due to exposure to contaminated water at Camp Lejeune.  The examiner opined that the claimed condition was 1ess likely than not incurred in or caused by the claimed in service injury, event, or illness.  The rationale was that it was not likely related to service as per literature review of the references concerning the contaminated water supplies at Camp Lejeune and their potential health effects.  The examiner stated that the etiology of the above medical condition in the medical literature is likely unknown; and it is difficult to delineate the etiology based on risk factors including family history, occupational history, pre/post-service history/experiences, exposure to related carcinogens, and any other relevant exposure.  

In an October 2012 VA Form 21-4142, the Veteran stated that he had been treated by Dr. Peters for thyroid trouble since October 1995.  February 2010, May 2011, and February 2012 private medical records from Dr. Peters indicate that the Veteran has a diagnosis of hypothyroid, which had been recurring for years, and that he has been prescribed levothyroxine sodium.   

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's currently diagnosed hypothyroidism.  The preponderance of the evidence indicates that this was not manifest in service.  It is not shown until many years post-service, and it was reportedly discovered on routine lab testing in 1996.  The Veteran's service treatment records are silent for it, he denied having or having pertinent symptomatology on service examinations, and he was found to have a normal thyroid on service examinations, including the service discharge examination in June 1973.  The VA examination in September 1973 furthermore did not show it, and instead, the examiner at that time found that there were no masses on the Veteran's neck.  The Veteran has not reported treatment for it prior to 1995, and it does not appear to have been manifest before then.  It was discovered on routine blood testing in about 1995 or 1996.

The preponderance of the evidence also indicates that the Veteran's current hypothyroidism is unrelated to service.  The VA examiner in September 2011 reviewed the Veteran's relevant medical history and information concerning the potential health effects of being exposed to the contaminated water at Camp Lejeune, and opined that the Veteran's hypothyroidism is unrelated to service, to include the contaminated water supply at Camp Lejeune.  He noted that the etiology of it is unknown according to the medical literature.  There is no competent evidence of record relating the Veteran's hypothyroidism to any incident of service, including the contaminated water at Camp Lejeune, and the September 2011 VA examination report is probative evidence indicating that it is less likely than not related to the contaminated water in service.  

Right eye problems

Service treatment records do not mention cataracts, corneal verticillata, or pterygium, and the Veteran's right eye was clinically normal on service discharge examination in June 1973, and on VA examination in September 1973.  A right eye corneal verticillata or pterygium is not mentioned in the evidence until many years after service. 

In November 2010, the Veteran asserted that he had a cataract which was due to poisonous drinking water at Camp Lejeune.  A VA examination was later ordered by the RO.  

On VA examination in September 2011, the examiner examined the Veteran and indicated that he does not have a right eye cataract.  The examiner found that what the Veteran was describing as a cataract was a pterygium on the surface of his right eye.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The rationale was that a pterygium is an abnormal noncancerous growth of the conjunctiva that often extends onto the corneal surface.  While the exact cause of pterygium is unknown, the most common factors that contribute to pterygium include excessive exposure to sunlight (i.e., working outdoors), and excessive exposure to harsh environmental conditions such as dust, dirt, heat, wind, dryness, and smoke.  It has also been suggested that excessive exposure to allergens such as industrial solvents and chemicals may also contribute to pterygia formation.  A review of literature and scientific reference searches showed very little if any specific references to pterygia formation from the listed chemicals in question (those known to be used at Camp Lejeune).  Since the most common cause of pterygium is excessive exposure to sunlight and/or harsh environmental conditions it is less likely than not to be caused by the chemical exposure.  

An April 2012 report from Dr. Kozlow states that the Veteran was recently started on Cordarone for heart issues, and that this medication was a known side effect for an inferior corneal verticillata which was found.

Based on the evidence, the Board concludes that service connection is not warranted for a right eye cataract, inferior corneal verticillata, or pterygium.  A right eye cataract is not shown, and there must be a current disability in order for service connection to be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence, moreover, indicates that the Veteran's current right eye inferior corneal verticillata and pterygium were not manifest in service or until many years after service.  The Veteran's right eye was normal in service, including on service discharge examination in June 1973, and was normal on VA examination in September 1973.  The first indication of a right eye verticillata and/or pterygium was many years after service.  

Additionally, the preponderance of the evidence indicates that the Veteran's inferior corneal verticillata is unrelated to service, including the contaminated water at Camp Lejeune.  The report from Dr. Kozlow shows that it is probably due to a heart medication.  The preponderance of the evidence also indicates that the Veteran's current right eye pterygium is unrelated to any incident of service, including contaminated water at Camp Lejeune.  The VA examiner in September 2011 examined the Veteran and opined that it was less likely than not that it was due to service, including the exposure to the contaminate water at Camp Lejeune during service.  The examiner reviewed the literature and noted what the most common factors that contribute to pterygium are, and that the literature and scientific reference searches show very little specific reference to pterygia formation and the chemicals that are known to have been present at Camp Lejeune.  The VA examiner felt that it was less likely than not that in-service chemical exposure caused it, as the most common cause of it is excessive exposure to sunlight and/or harsh environmental conditions.  There is no competent, probative medical evidence of record relating the Veteran's current right eye verticillata or pterygium to any incident of service.  

The Veteran has made statements as to the cause of his disorders.  For example, in July 2011, the Veteran made an argument to the effect that his November 1973 claim for service connection for heart disease shows a causal connection to service for his current heart disease.  In July 2013, he stated that he finds that drinking gasoline for a year in conjunction with dry cleaning fluids and carcinogenic liquids is a harsh environmental condition.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the substances and medical matters involved in this case are complex, involving matters of chemistry and biophysics, and the disabilities at issue in this case are complex and could have multiple possible causes.  The Board finds that the salient medical issues involved in this case fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  For this reason, the Veteran's opinions as to the etiology of his claimed disorders are of no probative value.  

The Veteran has made a number of statements about the quality of the negative medical evidence of record, feels that he was given only an electrocardiogram at the time of the 1973 VA examination, and states that he rejects the negative findings which are of record.  However, the 1973 VA examination was much more thorough than an electrocardiogram, as reflected by the evidence reported above concerning it, and the examiner at that time used his medical expertise to find that the Veteran had no heart disease.  Here the 2011 examiner based his/her opinion on a review of the claims file and a review of relevant medical literature pertaining to Camp Lejeune contaminated water exposure. Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion. Wray v. Brown, 7 Vet. App.488, 493 (1995).  The VA physician did not only provide data and conclusions, but also provided clear and reasoned analyses, that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295.  Accordingly, the Board finds the evidence of record to be adequate for adjudication.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Board regrets that it is not able to render favorable decisions regarding the above claims, the Board would like to thank the Veteran for his more than 3 years of wartime service during the Vietnam Era.  


ORDER

Service connection for heart disease is denied.

Service connection for hypothyroidism is denied.

Service connection for right eye cataract, corneal verticillata and pterygium is denied.


REMAND

The Veteran's service-connected superior oblique muscle palsy with associated left eye diplopia is currently rated as noncompensable under Diagnostic Code 6090.  This Diagnostic Code rates impairment of muscle function based on the degree of diplopia.  

The Veteran's most recent VA examination for this disability was in September 2011, which was more than 5 years ago.  

In his July 2013 VA Form 9, the Veteran stated that his disability has become worse, and that he has received treatment from a new eye doctor, a Dr. Yu in Dearborn, Michigan.  To date since then, there has been no attempt to obtain the records of treatment he has received from Dr. Yu, or to examine him in light of his allegation of worsening of his condition since the September 2011 VA examination.  Remand to remedy this situation is required, in accordance with 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional evidence which is relevant to the Veteran's claim for a higher rating for his service-connected superior oblique muscle palsy with associated left eye diplopia, including the records of treatment he has received from Dr. Yu.  

2.  After the above action is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected superior oblique muscle palsy with associated left eye diplopia.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected superior oblique muscle palsy with associated left eye diplopia disability.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


